Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 5, 8, 12 and 15, the present invention from the present application discloses an image system and method for “performing control so that output of the printed materials from the printing apparatus is suppressed when a given number of printed materials are handled as one bundle and the number of printed materials that satisfy the given condition reaches the given number based on the verification result, and so that insertion paper interspacing a plurality of bundles is output next to the given number of printed materials that satisfy the given condition” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Yamagata et al. (US P. No. 2014/0354719) and Sasada et al. (US P. No. 20200347252), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Yamagata et al. (US P. No. 2014/0354719) discloses four types of ink cartridge, which are "bundle", "L size", "M size", "S size", are shown as an ink cartridge type. The " bundle" is a cartridge supplied with when the printing apparatus is shipped. although the calculated amount of residual ink of the ink cartridge meets the condition to perform the initial filling process, in a case where the amount of residual ink in the ink cartridge is actually small, a problem possibly occurs, in which the initial filling process is not correctly performed because the amount of ink required for initial filling results in a shortage, however such a problem can be suppressed from occurring.
Sasada et al. (US P. No. 20200347252) discloses it was able to be verified that the printed material further had higher rub resistance than that of the printed material
Takemura (US P. No. 2012/0093550) discloses when the toner image is a superposed image of a plurality of color toner images, when a specific gravity of the toner is .rho. (g/cm.sup.3), a weight-average particle size of the toner is L (.mu.m), a unit length of the 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672